NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 20 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID C. GEROUX,                                No.   20-35558

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05811-BAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Brian Tsuchida, Magistrate Judge, Presiding

                            Submitted April 15, 2021**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      David Geroux appeals the district court’s order affirming the Social Security

Commissioner’s denial of his applications for disability insurance benefits and

supplemental security income due to a combination of mental impairments. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. Reviewing the district court’s decision de

novo and the determination of the administrative law judge (“ALJ”) for substantial

evidence, Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016), we affirm.

      Substantial evidence supports the specific and legitimate reasons for the

ALJ’s decision to give less weight to certain portions of Dr. Powell and Dr.

Coleman’s opinions. See Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020). Among

other things, Dr. Powell’s opinion that Geroux was markedly limited in his ability

to accept instruction from and respond appropriately to criticism from a supervisor

was inconsistent with other medical evidence, treatment notes, Geroux’s

improvement with conservative treatment, and his daily activities. See id. at 1154–

55 (inconsistencies with other medical evidence and daily activities); Wellington v.

Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (evidence indicating improvement with

treatment). The ALJ similarly explained that Dr. Coleman’s assessment of marked

limitations conflicted with evidence of Geroux’s daily activities and improvement

with treatment, Dr. Coleman served as Geroux’s marriage counselor, and her

treatment notes were not in the record. See Ford, 950 F.3d at 1155 (“[T]he ALJ may

permissibly reject check-off reports that do not contain any explanation of the bases

of their conclusions.” (quoting Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

2012))).




                                         2                                    20-35558
      The ALJ did not err by finding Geroux’s subjective symptom testimony was

not fully credible. Sufficient evidence supports the ALJ’s specific, clear, and

convincing reasons, including that Geroux’s testimony regarding the severity of his

symptoms was inconsistent with his daily activities, former reports to medical

professionals of improvement with conservative treatment and abstinence from

alcohol, and with other observations in his treatment records. See, e.g., Parra v.

Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (relying on evidence of “conservative

treatment” to discount testimony regarding severity of impairment); Morgan v.

Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (concluding that

inconsistencies between symptom testimony and daily activities were sufficient to

discount claimant’s testimony).

      Substantial evidence similarly supports the ALJ’s specific and germane

reasons for giving less weight to a statement from Geroux’s former supervisor and

little weight to the statement and testimony of Geroux’s wife. See Carmickle v.

Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).

      Finally, because the ALJ did not err in assessing the medical evidence,

Geroux’s testimony, or lay witness statements, the ALJ likewise did not err in the

assessment of Geroux’s residual functional capacity (“RFC”). The ALJ included in

the RFC non-exertional limitations that were consistent with the record as a whole,




                                        3                                   20-35558
and the ALJ’s RFC determination was supported by substantial evidence. See

Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006).

      AFFIRMED.




                                        4                          20-35558